Case 6:20-cv-00481-JCB-KNM Document 10 Filed 01/19/21 Page 1 of 2 PageID #: 37




                                   No. 6:20-cv-00481

                               James K. Morton,
                                    Plaintiff,
                                       v.
                  Commissioner, Social Security Administration,
                                   Defendant.


                                        ORDER

                Plaintiff James K. Morton filed this action pursuant to 42
            U.S.C. § 405(g) for judicial review of defendant’s decision
            denying his application for benefits. Doc. 1. The case was re-
            ferred to United States Magistrate Judge K. Nicole Mitchell
            pursuant to 28 U.S.C. § 636(b). Doc. 2.
                 On December 1, 2020, plaintiff was ordered to show cause
            within 10 days why this action should not be dismissed with-
            out prejudice for failure to timely effect service. Doc. 7. Plain-
            tiff filed a response 10 days later demonstrating that “counsel
            initiated certified mail to Defendant on December 1, 2020—
            the date the show cause order was entered,” and additionally
            “request[ed] dismissal of this case without prejudice.” Doc. 9;
            see Doc. 8. On December 30, 2020, the magistrate judge issued
            a report recommending dismissal of the complaint without
            prejudice for failure to prosecute. Doc. 9. Plaintiff did not file
            any objections to the report.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the record is only re-
            viewed for clear error. Douglass v. United Servs. Auto. Ass’n., 79
            F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the magis-
            trate judge’s report and being satisfied that it contains no clear
            error, the court accepts its findings and recommendation. The
            court orders that the above-styled civil action is dismissed
            without prejudice.
Case 6:20-cv-00481-JCB-KNM Document 10 Filed 01/19/21 Page 2 of 2 PageID #: 38




                             So ordered by the court on January 19, 2021.



                                           J. C AMPBELL B ARK ER
                                         United States District Judge




                                      -2-
